SNEED, Circuit Judge,
Concurring and Dissenting:
Although I agree with the majority’s conclusions regarding- the procedural issues, I disagree with its resolution concerning the legal standard adopted by the district court authorizing the Water Master to reclassify farm land from “bottom” to “bench” on the basis of a -reduction in crop yield. Instead of adopting a standard that, while different from the district court’s, conflicts with the system of reclassifying farm lands set forth by the Department of the Interior (“DOI”), I suggest that the case should be remanded to the district court to conduct the review — that it was already ordered to perform and failed to properly conduct — of the DOI’s system.
The task assigned to the district court in 1989 was to determine whether the DOI had acted arbitrarily or capriciously when it promulgated its Operating Criteria and Procedures (“OCAP”). See United States v. Alpine Land and Reservoir Co., 887 F.2d 207, 214 (9th Cir.1989). The OCAP prescribes not only a method for initially classifying Project lands, but also includes the explicit instruction that “[w]hen the Federal Watermaster considers changing any portion of the initial map, the specific criteria identified herein should be ap*1166plied.” See BUREAU of Reolamation, U.S. Dept, of the INTERIOR, Initial Bench & Bottom Land Map & CRITERIA 4 (rev. January, 1992) (“Initial Bencb/Bottom Map & Criteria”).1 The criteria to which this instruction refers are based solely on soil factors such as the AWHC5 and SHWT. To eliminate any ambiguity as to the permissible basis for reclassification, the report states, “[i]f in the future, the Federal Watermaster considers petitions to change bench and bottom land designations, then documented exceptions to the reported SCS values of the AWHC5 or SHWT should be the justification.” Id. at 22. To aid the Water Master in this task, the report also provides an analysis of six hypothetical petitions for a change of classification. Id. at 24-26. Each hypothetical petition is resolved using soil factor evidence, such as the SHWT, the AWHC5 and the amount of surface runoff. Id. Thus, the OCAP are unambiguous in their instructions that reclassifications should be based solely on soil factors.
The district court held that the OCAP findings were not arbitrary or capricious. However, in its order upholding the OCAP it directed the Water Master to entertain petitions for reclassification on both the grounds contained in the OCAP and on an alternate ground not contained in the OCAP. Specifically, the district court ordered the Water Master to consider reclassification if an individual farmer could show that the DOI’s scheme had lowered his crop yield.
This alternate ground not only contravened the OCAP’s explicit instructions, but also was inconsistent with existing geological conditions. The DOI arrived at its soil factor-based methodology after extensive soil and geological surveys and crop studies that showed that “[t]he [Newlands] Project has long been plagued by reoccur-' ring subsurface drainage problems resulting from geologic conditions and irrigation practices. Soon after the operation of the Project began, applications of irrigation water raised water tables to levels damaging for crop production ...” Id. at 2. This is so because “in general the area is an ancient lake bottom,” which acts like a “large bowl filled with sediment and water.” Id. at 11-12. As a result, the soil drains poorly. Id. Consequently, the water table rises until it saturates the “root zone” and damages the crops. Id. at 19. *1167As every farmer knows, even a few days of saturation in the “root zone” can damage alfalfa plants. Id. As the DOI explained: “Implementation of the initial map will result in a reduction in irrigation applications, a reduction in subsurface drainage problems, and increased crop yields.” Id. at 3.
The OCAP clearly reflects the DOI’s judgment that the Project’s crop yields had been depressed for decades due to over watering. The OCAP explicitly sought to remedy this problem by decreasing the amount of irrigation water. The district court’s order providing for reclassification when a decrease in water had reduced crop yields, constitutes a substitution of its judgment for that of the agency on a technical issue of how, in the long run, to maintain or enhance current crop yields. Indeed, if the DOI is correct in its view that current crop yields are depressed due to over watering, then the district court’s holding will exacerbate the very problem it purports to solve.
Under the district court’s order, a farmer may seek reclassification if he can show to the Water Master’s satisfaction that his reduced water duty (under the DOI’s scheme) has injured his crop yield.2 If he is successful, he will then apply more water to his land and thereby damage his own crops and probably those of his neighbors. Under the logic of the district court’s order, those neighbors then would be entitled to reclassification and an increase in water duty. So the problem of the area would worsen.
It is apparent that the difference between the OCAP and the district court reflects a disagreement between the DOI and the district court as to the root cause of depressed crop yields. It is the DOI’s belief that the cause is too much water. The district court appears to believe that the cause is too little water. Congress entrusted this judgment to the DOI.3 The district court was empowered only to determine whether the DOI exercised that judgment appropriately. It did not confine itself to that role.
Accordingly, the majority errs in modifying a standard that the district court lacked authority to create. Rather than tinkering with that standard, the case should be remanded and the 1994 order vacated so that the district court may conduct the review it failed to properly conduct in the first instance.

. The OCAP provide that:
[t]he specific criteria used to distinguish bench and bottom land soils primarily relies on information contained in the Soil Conservation Service's (SCS) Soil Survey of Fallon Femley Area, Nevada, Parts of Churchill, Lyon, Storey, and Washoe Counties, January 1975 (SCS soil survey) (exhibit 7). The criteria used have two aspects which are: (1) the available water-holding capacity in the top 5 feet of the soil profile (AWHC5), and (2) the seasonal high water table (SHWT).... If the average AWHC5 for the soil in a field is equal to or greater than 8 inches, the field is bottom land. If the average SHWT in a field is equal to or less than 5 feet, then the field is bottom land. If the average AWHC5 for the soil in a field is less than 8 inches and the average SHWT is greater than 5 feet, then the field is bench land.
Id. at 4-5. They further explain the methodology the DOI used in arriving at AWHC5 and SHWT values for each farm in the Project, Id. at 17-18, and the method used in assigning designations (as bench or bottom) to particular parcels:
[t]he initial map was developed by applying the criteria on a majority acreage basis for 1/4 — 1/4 sections, lots, and fields containing both bench and bottom land soils. Each 1/4 — 1/4 section or lot was identified as either bench or bottom land unless a field with a different designation crossed the 1/4 — 1/4 section or lot boundary. In those cases the 1/4 — 1/4 section of lot was subdivided around the field perimeter. Each field is assigned only one designation.
Id. at 5. The report thus contains both the criteria for classifying land and a method for applying the criteria to specific parcels.


. It is appropriate to note at this point that the district court provided the Water Master no guidance on when a reduction in crop yields warrants reclassification.


. The district court's addition to the OCAP may be construed as a decision by that court that the DOI had failed to consider an important aspect of the problem, namely, whether the OCAP provided any relief for farmers who believed their crop yields had been injured by the designation of their farms as ''bottom” land. This would be a difficult row to hoe, for the DOI did in fact consider the impact of its methodology on individual farmers. In addition, the DOI clearly expressed its opinion that rectifying the over watering problem plaguing the Newlands Project required the participation of all the Project's farms. In any case, if this was the district court's position, then its duty was to invalidate the OCAP, not amend them. See e.g. Pacific Coast Fed’n of Fishermen’s Ass’ns, Inc. v. National Marine Fisheries Serv., 265 F.3d 1028, 1034 (9th Cir.2001).